Citation Nr: 0809639	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
prior to September 25, 1986; 30 percent prior to February 3, 
1988; and 50 percent prior to January 29, 1992, for anxiety 
neurosis and post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 29, 
1992, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which granted the veteran's 
claim of service connection for anxiety neurosis and PTSD, 
assigning a 10 percent rating effective March 22, 1974, a 
30 percent rating effective September 25, 1986, a 50 percent 
rating effective February 3, 1988, and a 100 percent rating 
effective January 29, 1992.  The RO assigned the 100 percent 
rating pursuant to 38 C.F.R. § 4.16(c) (1995).  The RO found 
that the veteran's PTSD met the criteria for a 70 percent 
rating and that he was precluded from gainful employment.  
Thus, 38 C.F.R. § 4.16(c) (1995) provided that a 100 percent 
rating is assigned.  

In July 2001, the Board determined that the veteran had 
disagreed with a March 1974 rating decision, which denied a 
claim of service connection for anxiety neurosis, in March 
1975 and directed the RO to issue a statement of the case on 
this issue.

In December 2006, the Board remanded both of the veteran's 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's higher initial rating claim for 
anxiety neurosis and PTSD and earlier effective date claim 
for TDIU has been obtained.

2.  Prior to September 25, 1986, the veteran's service-
connected anxiety neurosis and PTSD was manifested by 
definite social and industrial impairment due to moderate 
anxiety.

3.  Prior to February 3, 1988, the veteran's service-
connected anxiety neurosis and PTSD was not manifested by 
considerable social and industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity.

4.  Prior to January 29, 1992, the veteran's service-
connected anxiety neurosis and PTSD was not manifested by 
severe social and industrial impairment or occupational and 
social impairment with deficiencies in most areas.

5.  As of December 15, 1991, but not earlier, the veteran was 
unable to secure and maintain substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent prior to 
September 25, 1986, for anxiety neurosis and PTSD, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
 38 C.F.R. §§ 4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 
(in effect prior to November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, DC 9411 (2007).

2.  The criteria for an initial rating greater than 
30 percent prior to February 3, 1988, and greater than 
50 percent prior to December 15, 1991, for anxiety neurosis 
and PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007);  38 C.F.R. §§ 4.129, 4.130, 4.132, 
Diagnostic Code (DC) 9411 (in effect prior to November 7, 
1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2007).

3.  The criteria for an effective date of December 15, 1991, 
but no earlier, for TDIU have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 
3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claims on appeal are "downstream" elements of the RO's 
grant of service connection for anxiety neurosis and PTSD and 
entitlement to TDIU in the currently appealed rating decision 
issued in January 2002.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In the cover letter to the currently 
appealed rating decision  issued in January 2002, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter informed 
the veteran to submit medical evidence, statements from 
persons who knew the veteran and had knowledge of his 
disabilities during service, and noted other types of 
evidence the veteran could submit in support of his claims.  
In addition, the veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, and since the rating decision issued in January 
2002 was fully favorable to the veteran on the issue of 
service connection for anxiety neurosis and PTSD, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Pursuant to the Board's December 2006 remand, VA also 
provided the appellant with VCAA notice, including notice of 
the Dingess requirements, in February 2007.  Although 
complete content-complying notice was provided after the 
September 2001 RO decision that is the subject of the current 
appeal, the claimant has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the veteran's 
earlier effective date claim and his higher initial rating 
claim are both being denied herein, such matters are moot.  
In any event, however, the February 2007 letter included 
applicable notice of the Dingess requirements.  In Dingess, 
the United States Court of Appeals for Veterans Claims 
(Veterans Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Further, the veteran has been represented 
throughout his appeal by two different attorneys.  Through 
his attorneys, the veteran has demonstrated actual knowledge 
of the VCAA's notice and assistance requirements by 
submitting voluminous evidence and providing detailed 
argument in support of his claims.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  The 
instant appeal originates, however, from the grant of service 
connection for anxiety neurosis and PTSD and the grant of 
TDIU at issue.  Consequently, Vazquez-Flores is inapplicable.  
Further, as noted, the veteran has been ably represented by 
counsel in this case, and has not been prejudiced by any lack 
of notice.  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to a higher initial 
rating for his service-connected anxiety neurosis and PTSD 
prior to January 29, 1992.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected anxiety neurosis and PTSD is 
currently evaluated as 10 percent disabling effective 
March 22, 1974; 30 percent disabling effective September 25, 
1986; 50 percent disabling effective February 23, 1988; and 
100 percent disabling effective January 29, 1992.    

By regulatory amendment effective November 7, 1996, VA 
revised the rating criteria for mental disorders.  See 61 
Fed. Reg. 52700 (Oct. 7, 1996).  As noted above, in July 
2001, the Board concluded that the veteran had a pending 
appeal on the issue of service connection for anxiety 
neurosis (later characterized as anxiety neurosis and PTSD) 
since 1974.  Accordingly, both the former and revised 
criteria will be considered in evaluating the veteran's 
service-connected anxiety neurosis and PTSD.  The revised 
rating criteria, however, cannot be applied prior to their 
effective date.  See 38 U.S.C.A. § 5110 (West 2002).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Veterans Court held that, when the governing law or 
regulations change during an appeal, the most favorable 
version will be applied.  The Federal Circuit subsequently 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that Karnas conflicts with 
United States Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  VA's 
General Counsel, however, has held that, where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 38 
U.S.C.A. § 5110(g) (West 2002).  The Board must apply both 
the former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  See VAOPGCPREC 3-2000; DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Under the former rating criteria, evaluation of the veteran's 
service-connected anxiety neurosis and PTSD was based on the 
degree of impairment of his social and industrial 
adaptability.  38 C.F.R. §§ 4.129, 4.130 (1996).  

Under the former rating criteria, a 10 percent rating is 
available for anxiety neurosis and PTSD for symptoms that are 
less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. § 4.132, 
DC 9411 (1996).

A 30 percent disability rating was available for anxiety 
neurosis and PTSD when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, the psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  Id.  In Hood v. Brown, 4 Vet. App. 
301 (1993), the Veterans Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  See 38 U.S.C.A. § 7104(d)(1) (West 1991).  VA's 
General Counsel has concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  59 Fed. Reg. 4752 (1994); VAOPGCPREC 9-93.  
The Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c) (West 2002).

A 50 percent rating was available for anxiety neurosis and 
PTSD under 38 C.F.R. § 4.132, DC 9411, where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; or by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996)

A 70 percent rating was available for anxiety neurosis and 
PTSD where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired; or 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Id.

A 100 percent rating was available where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; or the individual is demonstrably unable to obtain 
or retain employment. Id.

Under the revised DC 9411, effective November 7, 1996, a 
10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and an ability to perform occupational tasks 
only during periods of significant stress or with symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
DC 9411 (2007).

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the veteran's claim, a GAF 
score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

A review of the veteran's service medical records indicates 
that psychiatric evaluation was completely normal at the 
veteran's pre-induction physical examination in July 1966 and 
at his induction physical examination in September 1967.  The 
veteran was not treated for anxiety neurosis or PTSD during 
active service.  He denied any history of depression at his 
separation physical examination.  A copy of his separation 
physical examination was not available for review.

The veteran's service personnel records show that his 
military occupational specialty (MOS) was light weapons 
infantryman.  His medals included the Combat Infantryman 
Badge, Vietnam Campaign Medal, Vietnam Service Medal, and the 
Purple Heart Medal.  He was wounded twice in Vietnam in June 
and October 1968.  He also participated in the Tet 
Counteroffensive.

The post-service medical evidence shows that A.T., M.D. 
(Dr. A.T.) certified in May 1974 that he had treated the 
veteran between October 1970 and February 1972 for anxiety 
and depression.

On a VA neuropsychiatric examination in May 1974, the 
veteran's complaints included nerves.  The veteran's claims 
file was not available for review.  Mental status examination 
of the veteran showed that his speech was quite pressured.  
He was very tense, coherent, and relevant; denied 
hallucinations and delusions; and had no thought disorder.  
The diagnosis was moderate and chronic anxiety neurosis.

The veteran received private outpatient treatment from 
Dr. T.L. from 1986 to 1991 for a variety of psychiatric 
problems, including chronic anxiety.  In January 1992, 
Dr. T.L. stated that he had been treating the veteran for 
severe anxiety disorder and that the veteran "suffers from a 
phobia of being driven around by another driver in an 
enclosed vehicle."

In January 1994, Dr. R.C. stated that he had seen the veteran 
in counseling in December 1993 and January 1994.  He 
concluded that the veteran was severely depressed, "angry to 
the point of needing a safety valve to avoid exploding, and 
suffering from disabling stress resulting from his combat 
experiences in Vietnam."  In April 1994, Dr. R.C. stated 
that the veteran continued to be depressed, frustrated, 
angry, and easily agitated.  

On private outpatient treatment with Dr. R.J. in May 1994, 
the veteran complained of recurrent intrusive memories of 
combat service in Vietnam.  The veteran generally spent his 
days at home.  Mental status examination of the veteran 
showed communication in a cumbersome and wordy manner, a 
"rather brittle" quality of organization and control, no 
evidence of active delusions or hallucinations, no clear 
evidence of a formal thought disorder, thinking that was 
circular in logic at times and at other times "noticeably 
paranoid," marked clinical depression, mild psychomotor 
retardation, and full orientation.  Dr. R.J. stated that the 
veteran's general picture was unresolved PTSD with chronic 
depression.  The diagnoses included chronic and aggravated 
PTSD.

In August 1994, the Social Security Administration (SSA) 
determined that the veteran was disabled as of September 9, 
1993, due to several psychiatric disabilities, including 
severe PTSD.  The veteran was awarded Supplemental Security 
Income (SSI) benefits.

In August 1995, Dr. R.C. stated that the veteran was severely 
depressed and suffered from many PTSD symptoms.  The veteran 
was constantly irritable and angry, often "close to 
exploding in public situations," avoided people, tended to 
isolate himself, and was very impatient with others and 
easily upset.  In February 1996, Dr. R.C. diagnosed chronic 
PTSD with a GAF score of 60.

In a November 1996 letter to the veteran's attorney, Dr. R.C. 
stated that he had reviewed documents sent to him by this 
attorney.  Dr. R.C. opined that, although the veteran had 
been diagnosed as having anxiety neurosis in 1974, he also 
met the PTSD criteria at that time.  He also opined that the 
veteran had experienced severe PTSD from 1974 until 1994.  

In a December 2006 letter, Dr. G.O. stated, after reviewing 
all of the veteran's available medical records, "It is 
extremely difficult to look retrospectively at clinical data 
and determine levels of disability as far back as 1974."  
Dr. G.O. noted that PTSD did not exist as a psychiatric 
diagnosis in 1974, although the veteran was treated for the 
analogous condition of anxiety neurosis.  Dr. G.O. concluded 
that it was more likely than not that the veteran's PTSD was 
at least moderately disabling from 1974.  She also concluded 
that it was more likely than not that the veteran's PTSD was 
totally disabling from 1986.

The Board finds that the preponderance of the evidence 
supports assigning an initial rating of 30 percent prior to 
September 25, 1986, for anxiety neurosis and PTSD.  The 
veteran's service medical records show no complaints of or 
treatment for anxiety neurosis or PTSD during his active 
combat service.  The Board acknowledges that the veteran is 
an honorably discharged veteran with combat service in 
Vietnam, where he was wounded and received the Purple Heart 
Medal.  The medical evidence, however, shows that, at least 
prior to September 25, 1986, the veteran's service-connected 
anxiety neurosis and PTSD was moderately disabling and 
resulted in definite social and industrial impairment.

The post-service medical evidence shows that, between the 
veteran's service separation in June 1969 and September 25, 
1986, he was treated for anxiety, depression, and anxiety 
neurosis.  For example, mental status examination of the 
veteran in May 1974 showed that his speech was quite 
pressured and he was very tense; however, the veteran's 
speech also was coherent and relevant.  He denied any 
hallucinations or delusions and had no thought disorder.  The 
diagnosis was moderate and chronic anxiety neurosis.  Given 
that the veteran experienced moderate disability and definite 
social and industrial impairment due to his service-connected 
anxiety neurosis and PTSD, an initial 30 percent rating is 
warranted prior to September 25, 1986.

The Board further finds that the preponderance of the 
evidence is against an initial rating greater than 30 percent 
prior to February 3, 1988, and greater than 50 percent, prior 
to December 15, 1991, for anxiety neurosis and PTSD.  The 
medical evidence shows that, prior to February 3, 1988, the 
veteran's service-connected anxiety neurosis and PTSD was no 
more than moderately disabling.  Between September 1986 and 
February 1988, the veteran received regular outpatient 
treatment from Dr. T.L. for a variety of psychiatric problems 
including chronic anxiety.  These records also indicate that 
he was on continuous medication for treatment of his service-
connected anxiety neurosis.  Although the exact dates of 
treatment are not clear from his January 1992 letter, 
Dr. T.L. stated at that time that he had been treating the 
veteran for severe anxiety disorder and a phobia of being 
driven around in a car by another person.  The remaining 
evidence of record is dated after January 1992, when the 
veteran's service-connected anxiety neurosis and PTSD was 
evaluated as 100 percent disabling.  Because few of the 
criteria for the next higher rating (i.e., a 50 or 70 percent 
rating) under either the former or revised rating criteria 
are present during this period, the Board finds that an 
initial rating greater than 30 percent prior to February 3, 
1988, and greater than 50 percent prior to December 15, 1991, 
for anxiety neurosis and PTSD is not warranted.  

The veteran and his representative rely heavily on a November 
1996 letter from Dr. R.C. and a December 2006 opinion from 
Dr. G.O. to support the claim for a higher initial rating for 
anxiety neurosis and PTSD before and after February 3, 1988.  
As noted above, in November 1996, Dr. R.C. stated that he had 
reviewed certain unspecified records which had been provided 
to him by the veteran's attorney and opined that the veteran 
experienced "severe" PTSD between 1974 and 1994.  The basis 
for Dr. R.C.'s opinion is not clear, as the records that he 
reviewed are not identified in his November 1996 letter.  
Further, as Dr. G.O. noted in December 2006, it is extremely 
difficult to look at medical records dated 30 years earlier 
and determine accurately the level of disability experienced 
by the veteran as early as 1974.  Dr. G.O. also did not 
identify which of the veteran's available medical records she 
reviewed prior to offering her December 2006 opinion that it 
was more likely than not that the veteran was totally 
disabled as a result of his service-connected anxiety 
neurosis and PTSD as of 1986.  Given the foregoing, the Board 
finds Dr. R.C.'s November 1996 letter and Dr. G.O.'s December 
2006 opinion to be of limited probative value on the issue of 
whether the veteran is entitled to a higher initial rating 
before and after February 3, 1988, for his service-connected 
anxiety neurosis and PTSD.

In adjudicating the veteran's claim for a higher initial 
rating for service-connected anxiety neurosis and PTSD, the 
Board has considered Fenderson and Hart and whether the 
veteran is entitled to increased evaluations for separate 
periods based on the facts found during the appeal period.  
In Fenderson, the Veterans Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Veterans Court also discussed the concept of the "staging" 
of ratings and found that, in cases where an appellant 
disagrees with an initial disability evaluation, it was 
possible for VA to assign separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period (as in this case).  See Fenderson, 12 Vet. 
App. at 126.  The recent decision in Hart extends Fenderson 
to all increased evaluation claims. 

As noted above, there is evidence that the veteran's anxiety 
neurosis and PTSD should be increased to 30 percent prior to 
September 25, 1986.  The evidence of record, however, from 
the day the veteran filed this claim to the present supports 
the conclusion that he is not entitled to additional 
increased compensation during any other time within the 
appeal period. .

The veteran also contends that he is entitled to an earlier 
effective date than January 29, 1992, for a grant of TDIU.

A veteran may be awarded a TDIU rating upon a showing that he 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  A total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a). 

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  In a claim for TDIU, the Board may not reject 
the claim without producing evidence, as distinguished from 
mere conjecture, that the veteran's service-connected 
disability or disabilities do not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Veterans Court has held that the central inquiry in 
determining whether a veteran is entitled to a TDIU is 
whether service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  The test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

The veteran's original TDIU claim was filed on a VA 
Form 21-4138 dated on January 25, 1996, and date-stamped as 
received by the RO on January 29, 1996.  The veteran 
contended that his service-connected disabilities precluded 
him from securing and maintaining a substantially gainful 
occupation.  In response, the RO mailed a copy of VA 
Form 21-8940 to him.

The veteran submitted a formal TDIU claim on a VA 
Form 21-8940 dated on February 20, 1996, and date-stamped as 
received by the RO on February 27, 1996.  The veteran 
contended that PTSD prevented him from securing or following 
any substantially gainful occupation.  He also contended that 
PTSD had affected his full time employment in January 1970.  
He stated that he had last worked full-time and became too 
disabled to work on December 15, 1991.  He stated that he had 
been unable to keep a job longer than 90 days because he 
could not control his impulses while at work.

As noted in the Introduction, the RO determined in the 
currently appealed rating decision issued in January 2002 
that the veteran's service-connected anxiety neurosis and 
PTSD precluded him from securing and following substantially 
gainful employment as of January 29, 1992.  It appears that 
the basis for assigning an effective date of January 29, 
1992, for the veteran's TDIU was a treatment note from 
Dr. T.L. dated on January 29, 1992, in which this examiner 
stated that he was treating the veteran for severe anxiety 
disorder and "a phobia of being driven by another driver in 
an enclosed vehicle."  Other records provided by Dr. T.L. 
show that the veteran reported working 16 to 18 hours a day 
in November 1986 and working as a painter in January 1987.  
In October 1990, the veteran complained to Dr. T.L. that he 
was working too hard.

In May 1994, Dr. R.J. stated that the veteran's "formal 
employment history is marked by episodes of self-employment, 
clearly reflecting his difficulty getting along with 
people."  Dr. R.J. also stated, "[A]ll of [the veteran's] 
activities appear to have been compromised by his 
difficulties sustaining effort and interacting with people."  
Dr. R.J. noted that the veteran had a "sporadic and poorly 
sustained employment history."  

In November 1996, Dr. R.C. stated that the veteran met the 
definition of individual unemployability beginning in 1974.  
Dr. R.C. opined that the veteran's chronic anxiety resulted 
in poor job performance and an inability to get along with 
fellow employees and supervisors.

In December 2006, Dr. G.O. stated, "It is impossible to 
specifically point to a moment along this clinical time line 
when [the veteran] became 'unemployable.'"  Dr. G.O. noted 
that the veteran reported losing a job in May 1974 due to 
stress.  Dr. G.O. concluded that "it would be speculative 
for me to comment with any degree of certainty on [the 
veteran's] employment status from 1974 to 1986."  She also 
concluded that it was more likely than not that the veteran 
became unemployable due to PTSD in 1986.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an earlier 
effective date than January 29, 1992, for a grant of TDIU.  
As Dr. G.O. noted in December 2006, there is little 
documentation of the veteran's work history between his 
separation from service in June 1969 and January 1992.  The 
available medical records from the veteran's treating 
physicians, including Dr. T.L., show that the veteran was 
working as recently as October 1990.  These records also show 
that, in May 1974, the veteran reported that, after honorable 
combat service in Vietnam, he had worked at his pre-service 
job for 4 months but quit that job due to increased tension 
and then held several other jobs where he earned as much as 
$600/month.

The veteran and his representative again rely heavily on 
Dr. R.C.'s November 1996 opinion and Dr. G.O.'s December 2006 
opinion to support his earlier effective date claim.  Again, 
it is not clear which of the veteran's records either of 
these private examiners reviewed prior to offering their 
opinions concerning the impact of the veteran's service-
connected disabilities on his employability.  As noted 
elsewhere, there are few work-related records in the claims 
file which could have been reviewed by either physician prior 
to offering their opinions.  Further, as Dr. G.O. admitted in 
December 2006, it is impossible to determine when the veteran 
became unemployable and it would be speculation to discuss 
"with any degree of certainty" the veteran's employment 
status between 1974 and 1986.  Given the foregoing, the Board 
finds that Dr. R.C.'s November 1996 letter and Dr. G.O.'s 
December 2006 opinion are of limited probative value on the 
issue of whether the veteran is entitled to an effective date 
than earlier than January 29, 1992, for a grant of TDIU.  
Nonetheless, it appears from the veteran's own statement that 
he was able to work full time until December 15, 1991.  The 
Board finds that, at the time, the veteran's statement was 
credible.  Thus, the Board awards an effective date of 
December 15, 1991, for the total rating assigned pursuant to 
38 C.F.R. § 4.16(c).  


ORDER

Entitlement to an initial rating of 30 percent prior to 
September 25, 1986, for anxiety neurosis and PTSD is granted.

Entitlement to an initial rating greater than 30 percent 
prior to February 3, 1988, and greater than 50 percent 
thereafter, for anxiety neurosis and PTSD is denied.

Entitlement to an effective date of December 15, 1991, but no 
earlier, for a TDIU is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


